Citation Nr: 1430589	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Pennsylvania Office of the Deputy Adjutant General for Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  The Veteran died in February 2010.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In December 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Following the Supplemental Statement of the Case, the appellant submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

At the time of the Veteran's death in February 2010, he had been in receipt of a total disability rating based on individual unemployability (TDIU) from August 2005.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the present case, the facts are not in dispute.  As discussed below, resolution of the appellant's appeal of this issue is wholly dependent on interpretation of the relevant VA statutes and regulations and the issue is being denied as a matter of law.  Therefore, should any notice or assistance deficiencies exist, they are rendered moot.  See Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits under 38 U.S.C.A. § 1318 in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran: (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was continuously rated totally disabled for a period of not less than 5 years from the Veteran's discharge from active duty; or (3) was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war (POW).  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a) (2013).

The Veteran was awarded a 100 percent rating for compensation purposes based on individual unemployability (TDIU) from August 24, 2005.  He died in February 2010 and, therefore, his total rating was not in effect for more than 10 years at the time of his death.  The record does not reflect nor does the appellant contend that the Veteran was a former POW.  The Veteran was not continuously rated as totally disabled from separation from active service.  Therefore, the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

In light of the above, the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.  The facts of this case are not in dispute, and the law is dispositive.  Accordingly, the issue is denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to DIC benefits under 38 U.S.C.A § 1318 is denied.


REMAND

The Supplemental Statement of the Case lists VA medical treatment records from the Lebanon VA Medical Center dated from May 2009 to June 2011 as being part of the evidence considered in the adjudication of the issue of entitlement to service connection for the cause of the Veteran's death.  The cited VA medical treatment records are not part of the claims file.  In addition, the Board notes that there may be earlier VA medical treatment records.  On remand, all VA medical treatment records must be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The appellant contends that the cause of the Veteran's death is related to his service-connected diabetes mellitus type II, or related to active service, to include his exposure to herbicides during his service in Vietnam.  

The Veteran died in February 2010.  The certificate of death lists the immediate cause of death as accidental during surgery due to (or as a consequence of) left renal artery injury during left nephrectomy and vascular and cardiac collapse during surgery.  The accompanying private medical records show that the Veteran was receiving the surgery for renal cell carcinoma.  

The appellant submitted an opinion from a private physician, Dr. C.M.P.  In a June 2010 letter, Dr. C.M.P. explained that the Veteran was exposed to Agent Orange during his service in Vietnam and developed peripheral neuropathy and diabetes mellitus type II.  She opined that he developed renal cancer and during a nephrectomy, his renal artery was injured and he could not recover.  Dr. C.M.P. opined that it was "more likely than not" that the Veteran's service-connected diabetes mellitus type II contributed to his death.  Dr. C.M.P did not provide a rationale for the opinion.  

A VA medical opinion was requested.  The examiner opined that the Veteran's death was clearly accidental.  The procedure was for renal cancer that the literature did not support it as being directly related to diabetes or caused by type II diabetes.  The examiner stated that diabetes was not a precursor to renal cancer.

During the videoconference hearing, the appellant testified that she believed that the Veteran's cause of death was related to his period of active service, to include his exposure to herbicides.  The Veteran served in Vietnam during the requisite time period and is presumed to have been exposed to herbicides, including Agent Orange.  Review of the service treatment records shows that the Veteran had an episode of renal colic.  A June 1967 service treatment record noted that the Veteran had an acute onset of renal colic, similar episode in the past.  In a DD Form 1580, it was noted that the Veteran had an attack of renal colic while aboard an aircraft from Vietnam and had a past history of renal lithiasis.  A September 1995 private medical evaluation addressed the Veteran's history of nephrolithiasis and noted that the Veteran had a renal mass.  The private treatment records show that the Veteran underwent a partial nephrectomy in 2003 due to a diagnosis of recurrent renal cell carcinoma.  He was followed for a renal mass/lesion from 2006, diagnosed as renal cell carcinoma, until the date of his death in February 2010.  In addition, a VA examination report indicated that the Veteran's service-connected hypertension was a chief factor for his renal insufficiency.   

Generally, in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this case, the examiner did not address the Veteran's service-connected hypertension and did not address whether any disability incurred in or aggravated by active service contributed substantially or materially to his death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Given the above, the Board finds that a new medical opinion is required.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).     

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from the Lebanon VA Medical Center.  Document all efforts to obtain the records.  If the records are not available, the appellant must be notified accordingly.   

2.  Following completion of the above and any other indicated development necessary, request a medical opinion from a suitable VA examiner.  The claims file must be made available to the examiner for review.  Following a review of the claims file, the examiner must address the following:

Is it at least as likely as not (50 percent probability or greater) that any disability incurred in or aggravated by active service, to include renal cell carcinoma, or disability recognized as service-connected at the time of the Veteran's death, caused or contributed substantially or materially to the death, or combined to cause death, or aided or lent assistance to the production of death.

In responding to the question posed, if the examiner determines that a service-connected disability affected a major organ, the examiner must address whether the disability caused debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  

A complete rationale must be provided for any opinion reached. 

4.  Thereafter, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative must be provided with a Supplemental Statement of the Case.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


